Concurring Opinion.
Manning, C. J.
I did not assent to the ruling in Williams’ case, 30-Annual, 1028, touching the need of the clerk’s taking the oath of jury commissioner, because I thought that in placing him upon that c immission, the statute was designating him, not as an individual, but an already-sworn officer, to perform that duty, and no additional oath was necessary to qualify him. But the conduct of the lower courts is now regulated by that decision, and to avoid uncertainty and change, I think it. should be adhered to.